64 F.3d 657
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory Maurice LEE, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA;  Doctor Tolson;  Dr. Davenport;Jack Webb;  Mrs. Wombaugh;  Sergeant Witherspoon;  DonWright;  Franklin E. Freeman, JR.;  W.V. Ritchie;  EdMcMichael, Jr.;  Jack Holtzman;  Ronald Jones;  J.J. Clark;Unknown Surgeons;  Unknown Nurses;  Nathan Rice;  DoctorAnderson;  C. Barrow;  Officer Williams;  Officer Ingram,Randall Lee;  Nurse Bradley;  Anne Emery, Nurse;  Roger L.Dillard;  Robert W. Fisher;  Ricky Robinson;  Mr.McWilliams;  Ernest Smith, Defendants-Appellees.
No. 95-6551.

Fourth Circuit.
Submitted July 25, 1995.Decided Aug. 11, 1995.
Gregory Maurice Lee, Appellant Pro Se.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Lee v. North Carolina, No. CA-94-561-5-CT-H (E.D.N.C. Mar. 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED